Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 46-48 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 46 positively recites that “the device is an external component of a hearing prosthesis system in transcutaneous signal communication with an implantable component of the hearing prosthesis system”. Claims 47,48 recites “the device is an external component of a cochlear implant hearing prosthesis system in transcutaneous signal communication with an implanted component of the cochlear implant hearing prosthesis system.” 
	Claims 47 and 48 clearly recite an implanted component as part of the claimed invention which positively recites the human body. Applicnat’s are not permitted to claim the human body under 35 U.S.C. 101. Claim 46 recites the device is positive . 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 13, 35, 44-45, 49, 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al USPN 6,067,474 in view of Her USPN 4,905,857.
	Schulman teaches an external cochlear ear implant device BTE 120 that will be be removed during swimming (column 9). Applicant differs in providing a multitude of claim variations that provide the external implant in a sealed external housing (barrier) to protect the BTE from water. Her teaches a sealed housing with all the structural components that applicant claims for holding devices ina sealed compartment when swimming. It would have been obvious at the time of Applicant’s invention to have utilized the sealed container of Her for holding the external components of the 
Thus, for claim 1 Schulman teaches a BTE that must be removed for swimming wherein Her teaches a sealed container (barrier) fir holding personal belongings. It would have been obvious to have stored the BTE device of Schulman in the water barrier device of Her during swimming.
For claim 2, the barrier of Her is a protective case and the speech processor may be received in the protective case. 
For claims 4, 6 and 13, the first section (portion) i.e. lower section may be brought into contact with upper section 2 for sealing. The speech processor may be securely retained in the first section by wearing the device upright. Applicant’s specification seems to need additional structure to grip the BTE and hold it secure besides the barrier section.
For claim 7, the Her case (barrier) is considered to have an interior compartment.
For claim 8 and 10, the barrier protects against all water entry. 
For claim 35, see main body 1 and lid 2.
For claims 44 and 45, Applicant recites that the BTE device is configure to first and second percept and configured to communicate with an external coil when in the barrier. However, the later is considered intended use and the device is capable of such if somehow the cable can be passed through the housing as by drilling a hole. However, if Applicant wishes to use means plus function language it and rely upon BTE’s the ability to communicate with an external device they must state that the housing is configured to allow communication between and BTE. 

For claim 51, making the Her container out of transparent material if desired to be able to view the internal contents would have been obvious to one of ordinary skill in the art. 

Allowable Subject Matter
Claim 38 allowed.
Claims 3, 5, 9, 11, 12, 31-34, 36-37, 50, 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792